Citation Nr: 0844418	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which, in pertinent part, granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable disability rating effective as of 
August 5, 2003, the date of the veteran's claim.  The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

This matter was previously before the Board in March 2007 at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The Board notes that the issue of entitlement to service 
connection for residuals of shrapnel wounds to the back and 
neck was also initially on appeal before the Board.  However, 
during the pendency of this appeal, by rating action of the 
RO dated in September 2008, the veteran's claim was granted.  
As this demonstrates a complete grant of the benefits sought 
on appeal, the issue is no longer before the Board.


FINDINGS OF FACT

1. VA audiological examination conducted in June 2004 
revealed a Level V hearing impairment in the right ear and a 
Level I hearing impairment in the left ear.

2.  VA audiological examination conducted in July 2008 
revealed a Level VIII hearing impairment in the right ear and 
a Level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 8, 2008, the criteria for an initial 
compensable disability rating for bilateral hearing loss have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (2008).

2.  From July 8, 2008, the criteria for a 20 percent 
disability rating for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In August 2003, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected bilateral hearing loss, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in August 2004, April 2007, and October 
2008, he was provided notice which was compliant with 38 
U.S.C.A. § 5103.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in October 2008.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant VA treatment 
records have been obtained.  The veteran has also been 
afforded VA audio examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.   38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Prior to July 8, 2008

In June 2004, the RO granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective August 5, 2003.  

A VA audio examination report dated in June 2004 shows that 
the veteran reported hearing loss, worse in the right ear, 
ever since service.  Physical examination revealed that pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz were as 
follows:






HERTZ




1000
2000
3000
4000
RIGHT

55
50
75
80
LEFT

20
35
55
65

Pure tone average was 65 decibels in the right ear and 44 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and of 92 percent in 
the left ear.  The examiner concluded that the veteran had 
moderately severe sensorineural hearing loss in the right ear 
and a mild to moderately severe sensorineural hearing loss in 
the left ear.  Under Table VI of the regulations, the 
veteran's hearing level in the right ear was V and in the 
left ear was I.  Under Table VII of the regulations, these 
findings warrant a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2008).

VA outpatient treatment records dated from November 2002 to 
June 2008 show intermittent treatment for symptoms associated 
with bilateral hearing loss.  There were no audiometry 
findings which could have been used in assessing the level of 
the veteran's hearing loss disability.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher (compensable) 
disability rating for the veteran's bilateral hearing loss 
prior to July 8, 2008.

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  However, a compensable disability rating 
is not warranted under Table VIa as the veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) in 
either ear.  Additionally, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 decibels or 
less at 1000 Hertz and a puretone threshold of 70 decibels or 
more at 2000 Hertz, a higher disability rating pursuant to 
section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 
4.86 (a) (2008).


As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application 
of the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 345.  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.

Because of the mandatory application of such criteria, no 
reasonable doubt exists in this matter such that the benefit 
of the doubt may be applied in favor of the veteran. Gilbert 
v. Derwinski, 1 Appellant. Appellant. 49, 56 (1990). 


From July 8, 2008

A VA audio examination report dated in July 2008 shows that 
the veteran reported bilateral hearing loss.  Physical 
examination revealed that pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
70
70
75
LEFT

30
35
55
70

Pure tone average was 72.5 decibels in the right ear and 47.5 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 58 percent in the right ear and of 78 
percent in the left ear.  The examiner concluded that the 
veteran had severe mixed hearing loss in the right ear and a 
mild to severe sensorineural hearing loss in the left ear.  
Under Table VI of the regulations, the veteran's hearing 
level in the right ear was VIII and in the left ear was III.  
Under Table VII of the regulations, these findings warrant a 
20 percent disability rating.  38 C.F.R. § 4.85, Tables VI 
and VII, Diagnostic Code 6100 (2008).

In light of the foregoing findings, the Board finds that a 20 
percent disability rating is warranted for the veteran's 
bilateral hearing loss from July 8, 2008, under the 
provisions of 38 C.F.R. § 4.85.  38 C.F.R. § 4.85, Tables VI 
and VII, Diagnostic Code 6100 (2008).

The Board has also considered whether a higher disability 
rating might be warranted based on exceptional patterns of 
hearing impairment.  While the findings in July 2008 do 
demonstrate an exceptional pattern of hearing impairment, 
rating the veteran's disability under 38 C.F.R. § 4.86 would 
not provide the veteran a disability rating greater than the 
20 percent to be assigned under the provisions of 38 C.F.R. § 
4.85.  

Extraschedular consideration

Finally, the Board finds that there is no showing that any of 
the veteran's bilateral hearing loss reflects so exceptional 
or so unusual a disability picture as to warrant a higher 
rating on an extra-schedular basis.  The disability is not 
productive of marked interference with employment or required 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of extra-schedular ratings are not 
met.  Thus, the Board is not required to remand the claims 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).








								[Continued on Next 
Page]
ORDER

An initial compensable disability rating for service-
connected bilateral hearing loss prior to July 8, 2008, is 
denied.

An increased disability rating of 20 percent for service-
connected bilateral hearing loss from July 8, 2008, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


